Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-14 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,520,930. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a similar invention of a component mounting system wherein a display device is used to display a progress status and the current application claims the invention broadly. A comparison of independent claim 1 of the patent and independent claim 1 of the current application is provided below.


US Patent 10,520,930
Current Application 16/688194
Claim 1. A component mounting system comprising: 

a plurality of component mounting lines, each of the component mounting lines having a plurality of connected mounting board manufacturing machines; 

a storage device connected to the plurality of component mounting lines via a network, the storage device being configured to acquire information from each of the plurality of mounting board manufacturing machines of each of the plurality of component mounting lines; and 

a display device connected to the storage device via the network, the display device being configured to display a progress status of each of the plurality of component mounting lines, including a progress status of 

a scheduled completion time at which the set-up work of the first work order is to be completed without stopping production of the mounting board in the first of the component mounting lines; and 

a work delay time of the first work order of the first of the component mounting lines with respect to the scheduled completion time.


a plurality of component mounting lines;  




5a storage device which stores planning information regarding set-up work generated in the component mounting lines and acquires information from the component mounting lines; and 



a display device which displays a scheduled completion time and an estimated completion time of the set-up work in the component mounting lines, 10based on the planning information stored in the storage device and .





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-10, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim 1 recites (1) a plurality of component mounting lines [a mental process or a written step], (2) a storage device which stores planning information regarding set-up work generated in the component mounting lines and acquires information from the component mounting lines [a mental process or a written step], (3) a display device which displays a scheduled completion time and an estimated completion time of the set-up work in the component mounting lines, based on the planning information stored in the storage device and the information from the component mounting lines [a mental process or a written step]. This judicial exception is not integrated into a practical application because no controller or processor is disclosed performing some useful process. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because component mounting lines, a storage device, and a display device are well known in the art as a common elements of a manufacturing system.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim 14 recites (1) a storage device which stores planning information regarding set-up work generated in a plurality of component mounting lines and acquires information from the component mounting lines [a mental process or a written step], (2) a display device which displays a scheduled completion time and an estimated completion time of the set-up work in the component mounting lines based on the planning information stored in storage device and the information from the component mounting lines [a mental process or a written step]. This judicial exception is not integrated into a practical application because no controller or processor is disclosed performing some useful process. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because component mounting lines, a storage device, and a display device are well known in the art as a common elements of a manufacturing system.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "the number of workers" in lines 3 and 5.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7, 9, and 11-14 are rejected under 35 U.S.C. 103 as being obvious over Kawaguchi et al (US Pub. 2013/0129467; hereinafter Kawaguchi) in view of IWATA et al (US Pub. 2016/01168981; hereinafter IWATA).

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of 

As per claim 1, Kawaguchi discloses a component mounting system comprising: 

a plurality of component mounting lines [Fig. 1; para 0028, 0035; a component mounting line];  

5a storage device which stores planning information regarding set-up work generated in the component mounting lines and acquires information from the component mounting lines [Fig. 4; para 0028-0029, 0040; a storage unit 31]; and 

a display device which displays a scheduled completion time and an estimated completion time of the set-up work in the component mounting lines, 10based on the planning information stored in the storage device and the information from the component mounting lines [Fig. 4; para 0028, 0032, 0048; a display unit 37 displays a guide screen and a variety of information including estimated and/or scheduled completion time].

Kawaguchi does not specifically disclose a plurality of component mounting lines. But it would be obvious to an ordinary skilled person that various changes and modifications may be made [para 0056]. However, IWATA (in the same field of endeavor) clearly discloses a similar invention with regards to a plurality of mounting lines [Fig. 1-2; para 0020-0023, 0027]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective 


As per claim 14, Kawaguchi discloses a progress display system of set-up work comprising: 

a storage device which stores planning information regarding the set-up work generated in a plurality of component mounting lines and acquires 25information from the component mounting lines [Fig. 4; para 0028-0029, 0040; a storage unit 31]; and 

a display device which displays a scheduled completion time and an estimated completion time of the set-up work in the component mounting lines 26based on the planning information stored in storage device and the information from the component mounting lines [Fig. 4; para 0028, 0032, 0048; a display unit 37 displays a guide screen and a variety of information including estimated and/or scheduled completion time].

Kawaguchi does not specifically disclose a plurality of component mounting lines. But it would be obvious to an ordinary skilled person that various changes and modifications may be made [para 0056]. However, IWATA (in the same field of endeavor) clearly discloses a similar invention with regards to a plurality of mounting lines [Fig. 1-2; para 0020-0023, 0027]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective 


As per claim 2, Kawaguchi discloses further comprising: a set-up work support device which supports the set-up work to be 15executed without stopping production of a mounting board in the component mounting lines [Fig. 4; para 0034, 0039; use stop setting unit 30d], wherein the storage device is connected to the set-up work support device via a network and acquires information from the set-up work support device via the network [Fig. 4].

As per claim 7, Kawaguchi discloses wherein the set-up work is one of a plurality of set-up works, and the display device displays the progress status of the plurality of set-up 15works in a list format [Fig. 4, 5(a), 5(b); para 0034, 0039].

As per claim 8, Kawaguchi discloses wherein the display device displays a scheduled changing time that is a scheduled time at which the set-up work for stopping and executing production 20of a mounting board in the component mounting lines is started [Fig. 1, 4; para 0028, 0032, 0034, 0039, 0048].

As per claim 9, Kawaguchi discloses wherein the display device displays a scheduled production start time that is a scheduled time at which the set-up work is completed and [Fig. 1, 4; para 0028, 0032, 0034, 0039, 0048].

As per claim 11, IWATA discloses wherein each of the component mounting lines is formed by connecting a plurality of mounting board manufacturing machines [Fig. 1-2; para 0020-0023, 0027].

As per claim 12, Kawaguchi discloses wherein the set-up work is performed when changing a type of a 15mounting board manufactured in the component mounting lines [Fig. 4; para 0034, 0039; use stop setting unit 30d]. 

As per claim 13, Kawaguchi discloses wherein the storage device is connected to the component mounting lines via a network and acquires the information from the component mounting 20lines via the network [Fig. 4].


Claims 3, 5, and 8 are rejected under 35 U.S.C. 103 as being obvious over Kawaguchi et al (US Pub. 2013/0129467; hereinafter Kawaguchi) in view of IWATA et al (US Pub. 2016/01168981; hereinafter IWATA) and further in view of Sagara et al (US Pub. 2015/00391151; hereinafter Sagara).

As per claims 3 and 8, Kawaguchi and IWATA disclose the invention substantially. Though Kawaguchi and IWATA do not specifically disclose regarding displaying a progress rate [Fig. 3A; para 0028, 0053]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the cited references as they are directed to a component mounting system.

As per claim 5, Kawaguchi and IWATA disclose the invention substantially. Though Kawaguchi and IWATA do not specifically disclose a color change, a display device can display any color change commanded via a controller or a processor. However, Sagara (in the same field of endeavor) clearly discloses displaying by color [para 0054]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the cited references as they are directed to a component mounting system.


Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Kawaguchi et al (US Pub. 2013/0129467; hereinafter Kawaguchi) in view of IWATA et al (US Pub. 2016/01168981; hereinafter IWATA) and further in view of IWASE et al (US Pub. 2017/0020041; hereinafter IWASE).

As per claim 4, Kawaguchi and IWATA disclose the invention substantially. Though Kawaguchi and IWATA do not specifically disclose regarding a work delay time, it is quite inherent to the component mounting system to deal with a work delay time. However, IWASE [para 0044, 0065, 0083]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the cited references as they are directed to a component mounting system.


Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Kawaguchi et al (US Pub. 2013/0129467; hereinafter Kawaguchi) in view of IWATA et al (US Pub. 2016/01168981; hereinafter IWATA) and further in view of NAKAZONO et al (US Pub. 2016/01704071; hereinafter NAKAZONO).

As per claim 6, Kawaguchi and IWATA disclose the invention substantially. Though Kawaguchi and IWATA do not specifically disclose regarding a number of workers, a display device can display any information via a controller or a processor. However, NAKAZONO (in the same field of endeavor) clearly discloses regarding a number of workers [abstract; para 0006-0007, 0073]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the cited references as they are directed to a component mounting system.


Claim 10 is rejected under 35 U.S.C. 103 as being obvious over Kawaguchi et al (US Pub. 2013/0129467; hereinafter Kawaguchi) in view of IWATA et al (US Pub. 2016/01168981; hereinafter IWATA) and further in view of Maenishi et al (US Pub. 2015/0173205; hereinafter Maenishi).

As per claim 10, Kawaguchi and IWATA disclose the invention substantially. Though Kawaguchi and IWATA do not specifically disclose regarding a portable terminal, the discloser of Kawaguchi is not limited as Kawaguchi discloses communicating with an external device [para 0048]. However, Maenishi (in the same field of endeavor) clearly discloses use of a portable input terminal [para 0024]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the cited references as they are directed to a component mounting system.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Prior art cited by applicants in submitted information discloser statement.